In a proceeding pursuant to CPLR article 78 to review respondents’ determination which denied (1) petitioners’ application for a conditional use permit and (2) related applications for area variances, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 4, 1974, which confirmed the determination without a hearing. Judgment affirmed, with $20 costs and disbursements. As petitioners failed to sustain their burden of proving that the proposed use meets the standards specified in the applicable zoning ordinance, the board properly denied their application (see Matter of Knight v Bodkin, 41 AD2d 413; cf. Matter of North Shore Steak House v Board of Appeals of Inc. Vil. of Thomaston, 30 NY2d 238). The board’s reliance on Findings Nos. 16 and 17 was unwarranted, but there are, as hereinabove stated, other and ample grounds which support affirmance. Gulotta, P. J., Martuscello, Latham and Shapiro, JJ., concur.